Exhibit 10.3

 

BINDING LETTER OF INTENT

 

The present document is a Binding Letter of Intent (“Binding LOI”) between Meso
Numismatics Group Inc., a Nevada corporation having its principle place of
business at 433 Plaza Real Suite 275 Boca Raton, Florida 3432 (“Pubco), Global
Stem Cells Group Inc. a Florida Corporation, whose principal place of business
is located at 14750 NW 77th Court, suite 304, Miami Lakes, Florida, 33016 USA,
(“GSCG”) Benito Novas, CEO of GSCG (“BN”), in his capacity as CEO and
shareholder of GSCG and residing in Miami Florida, (“BN referred to herein as
Shareholder (Pubco, BN referred to herein as Parties or Party), whereby Pubco
shall purchase all of the outstanding shares in GSCG (“Transaction”) under the
following terms and conditions:

 

1. Whereas, there are currently 50,000,000 (Fifty Million) shares of common
stock, no par value, issued and outstanding in GSCG (“GSCG Common Stock”);

 

2. Whereas, BN is the lawful holder of 50,000,000 (Fifty Million) shares of GSCG
Common Stock (“BN Shares”);

 

3. Whereas BN is the holder of all of the issued and outstanding shares of GSCG
Common Stock, representing 100% ownership in GSCG (“GSCG Shares”).

 

4. Whereas Pubco wishes to purchase from the Shareholder and the Shareholder
wish to sell to Pubco, all of the GSCG Shares.

 

5. The Parties agree that Pubco shall purchase from the Shareholder all of the
GSCG Shares (the “Transaction”) for an aggregate amount of shares and cash, the
whole as set out in Section 9b. below.

 

6. The Parties agree that this Binding LOI is being entered into pursuant to an
Assignment and Assumption Agreement entered into by and between the Parties on
November 27, 2019 (“Assignment”).

 

7. The Parties agree and undertake to enter into mutually agreeable definitive
agreements (“Definitive Agreement”) and any other documents necessary for the
closing of the Transaction (“Closing”), within 150 days of the execution of this
Binding LOI. Such Closing shall occur at the time of the Execution of the
Definitive Agreement or at such other date as is practicable following the
execution of the Definitive Agreement.

 

8. The Parties further undertake that prior to the Closing, each of Pubco and
GSCG shall have obtained all consents and approvals including, without
limitation, board of director approval and shareholder consent, as are necessary
for the approval of the Transaction, and the execution of all related documents
including, without limitation, the Definitive Agreement.

 



1

 

 

9. The Definitive Agreement will incorporate the Parties’ understandings with
respect to the terms of the Transaction, among other things, the following:

 

a. Pubco shall receive all of the GSCG Shares from the Shareholder as follows:

 

I. Pubco shall receive all of the BN Shares from BN;

 

II. BN shall deliver to Pubco the respective certificates representing his
respective GSCG Shares upon execution of the Definitive Agreement or at such
other date as shall be specified by the Parties.

 

b. In exchange for the GSCG Shares, Pubco shall issue the following (“Payment
Shares”):

 

I. BN shall receive:

 

a. 1,000,000 (one million) shares of Series AA (as defined in Section 10 herein
below); and

 

b. 8,974 (eight thousand nine hundred and seventy four) shares of Series DD (as
defined in Section 10 herein below).

 

c. Pubco shall deliver the Payment Shares to BN upon execution of the Definitive
Agreement or at such other date as shall be specified by the Parties;

 

d. In addition, Pubco shall pay an amount equal to $225,000 USD (two hundred and
twenty-five thousand dollars US) (“Payment”) to GSCG which may be paid in
multiple tranches with the total Payment amount being paid in full at the latest
upon execution of the Definitive Agreement or at such other date as shall be
specified by the Parties;

 

e. GSCG shall retain its respective current CEO and Director(s), and no other
director(s) shall be appointed within the context of the Closing.

 

10. Pubco represents and warrants the following:

 

a. Other than for the undesignated authorized shares of Preferred Stock as
stated in Pubco’s financial filings, Pubco has no other authorized or issued
classes or series of shares other than the following:

 

i. Common Stock, of which 5,336,177 shares were issued and outstanding as at
November 15, 2019, the date of Pubco’s latest filing with the SEC;

 

ii. Series AA Super Voting Preferred Stock (“Series AA”), of which a total of
1,050,000 shares including the Payment Shares to be issued herein, shall be
issued and outstanding at Closing;

 

iii. Series BB Convertible Preferred Stock none of which shall be issued and
outstanding at Closing;

 



2

 

 

iv. Series CC Convertible Preferred Stock of which 1,000 shall be issued and
outstanding at Closing.

 

v. Series DD Convertible Preferred Stock (“Series DD”), of which a total of
10,000 shares are authorized and all of which, including the Payment Shares
shall be issued and outstanding at Closing.

 

b. Pubco further warrants that no changes shall be made to any of the rights and
preferences of any of its series of its preferred stock existing at the time of
execution of this Binding LOI.

 

c. It has the necessary consent, legal authority and power to enter into this
Binding LOI.

 

11. GSCG represents and warrants the following:

 

a. GSCG has no other authorized or issued classes or series of shares other than
Common Stock, of which 50,000,000 shares are currently issued and outstanding;

 

b. No changes shall have been made to the share capital of GSCG at the time of
the consummation of the contemplated Transaction and Section 11a. herein above
shall hold true as of such consummation;

 

c. It has the necessary consent, legal authority and power to enter into this
Binding LOI;

 

d. Each of GSCG and/or BN shall not intentionally take any action that may
adversely affect the financial performance and/or financial situation of GSCG;

 

e. Shareholder further undertakes and warrants that he shall not:

 

i. sell, transfer, assign, offer, pledge, contract to sell, transfer or assign,
sell any option or contract to purchase, purchase any option or contract to
sell, transfer or assign, grant any option or right to purchase, or otherwise
transfer, assign or dispose of, directly or indirectly, any of the assets of
GSCG outside the normal scope of business and/or any portion of the GSCG Shares;

 

ii. enter into any swap or other arrangement that transfers or assigns to
another person or entity, in whole or in part, any of the economic benefits,
obligations or other consequences of any nature of ownership of any portion of
the GSCG Shares;

 

12. The Parties acknowledge that any breach by any of GSCG and/or the
Shareholder of any of their respective obligations under of any of Sections
5,6,7,8,9,11,13,16 and/or 17 and/or any subsections therein (“Sections”), shall
result in irreparable damage to Pubco. In the event of any such breach, Pubco
shall be entitled to:

 



3

 

 

i. An initial penalty equal to $500,000 USD (five hundred thousand dollars US)
to be paid by Shareholder and/or GSCG, in addition to specific performance and
immediate injunctive and any and all other relief, by way of monetary damages or
any other remedy in equity or at law against Shareholder and/or GSCG, its
affiliates and their respective officers, employees, agents, or other
representatives;

 

ii. A reimbursement of any amounts of Payment made to GSCG; and

 

iii. A reimbursement of any and all fees incurred by Pubco pursuant to Section
19 herein below.

 

13. The Parties agree that Sections 14, 15, 16, 17 and 18 shall survive any
termination of this Binding LOI.

 

14. Other than what appears in the public domain, the Parties understand and
agree that this Binding LOI, the terms of the Transaction and the negotiations
thereof and any other information relating to the contemplated transactions
herein, are confidential and shall not be disclosed to any third party, without
the express written consent of the Parties.

 

15. The Parties agree that Pubco shall bear the cost of all required fees
associated with the contemplated Transaction, including but not limited to legal
and accounting fees, regardless of whether or not the contemplated transactions
herein is consummated.

 

16. The Parties agree that this Binding LOI shall be construed and governed by
the laws of the State of Nevada. Subject to Section 17 herein below, the Parties
hereby agree to submit the resolution of any disputes or controversies relating
hereto to the Courts of the State of Nevada.

 

17. Notwithstanding the above, in the event of any disputes and/or controversies
arising out of or relating to this Binding LOI and upon mutual written agreement
by the Parties, the Parties shall submit any such disputes and/or controversies
to binding arbitration in lieu of litigation, and upon any such submission, the
Parties consent to the resolution thereof by such arbitration.

 

18. Each of Shareholder and GSCG hereby warrants and Lans Holdings Inc. hereby
acknowledges that this Binding LOI along with the Assignment represents the
entire agreement between the Parties relating to the subject matter herein and
that upon the execution this Binding LOI, any and all previous agreements
including the binding letter of intent and amendment thereto, entered into by
and between Lans Holdings Inc., Shareholder and GSCG, shall be null and void and
of no further force and effect.

 

19. The Parties acknowledge the binding nature of this Binding LOI and agree to
be bound by the terms of this Binding LOI. This Binding LOI may be signed in one
or more counterparts, each of which so signed shall be deemed to be an original
and such counterparts together shall constitute one and the same instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

4

 

 

IN WITNESS THEREOF, the Parties agree on the content of this Binding LOI and, as
evidence thereof, have signed this Binding LOI on this 27th day of November,
2019.

 

GLOBAL STEM CELLS GROUP INC.   MESO NUMISMATICS INC.           By: /s/: Benito
Novas   By : /s/: Melvin Pereira   Benito Novas, CEO     Melvin Pereira, CEO

 

BENITO NOVAS           /s/: Benito Novas           Acknowledged by:    

 

LANS HOLDINGS INC.             By : /s/: Trevor Allen       Trevor Allen, CEO  
 

 

 

5



 

